                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                     Cause No. CR 15-68-GF-BMM

             Plaintiff/Respondent,

      vs.                                                 ORDER

LLOYD THOMAS RIDER, III,

             Defendant/Movant.


      Defendant Lloyd Thomas Rider, III pleaded guilty to being a Felon in

Possession of Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(1), as

charged as the sole count of the Indictment on December 15, 2015. (Doc. 20.) The

Court sentenced Rider to thirty-months imprisonment, with three years of

supervised release to follow on April 7, 2016. (Docs. 28, 29.) Rider began his

initial period of supervision on September 4, 2018. (Doc. 36 at 1.)

      The Court revoked Rider’s supervised release on October 29, 2018, and

sentenced Rider to four months of custody followed by thirty-two months of

supervised release. (Docs. 39, 43, 44, 45.) Rider began his new period of

supervised release on January 18, 2019. (Doc. 47 at 2.) The Court again revoked

Rider’s supervised release on February 12, 2019. (Doc. 54.) The Court sentenced

Rider to five months custody, with twenty-seven months of supervised release to

                                         1
follow. (Docs. 54, 55.) Rider currently remains in the custody of the Bureau of

Prisons.

   I.      Motion for Early Termination of Supervised Release

   Rider moved the Court to terminate early his period of supervision on April 22,

2019. (Doc. 58.) A defendant, who has successfully completed one year of his

supervision, is authorized to move for termination of her supervised release. 18

U.S.C. §§ 3564(c), 3583(e)(1). Rider has yet to complete one year of his period of

supervised release. Rider’s motion to terminate early his period of supervised

release proves premature at this juncture.

    Rider references the FIRST STEP Act, Pub. L. No. 115-391, 132 Stat. 5194

(Dec. 21, 2018) in his motion to terminate early his period of supervised release.

(Doc. 58 at 1-2.) Even assuming his prison sentence should be recalculated, which

is not evident, overserving a prison term does not confer eligibility for early

termination of supervised release. See United States v. Johnson, 529 U.S. 53,

58–60 (2000). Again, Rider’s motion to terminate early his period of supervision

must be denied.

   II.     Adequate Medical Care

   Rider further states that he has not been receiving adequate medical care during

his period of incarceration. (Doc. 58 at 4.) The Bureau of Prisons currently houses

Rider at its facility in Sheridan, Oregon. Id. at 1. Rider must pursue any relief for

                                             2
his alleged inadequate medical care against the applicable prison staff in the

District where he is incarcerated. This Court does not possess jurisdiction over

individuals located in Oregon. Furthermore, Rider’s sought relief must be alleged

in a civil complaint, not in a criminal motion.

   III.   Motion to Appoint Counsel

   Rider also requests that the Court appoint Rider counsel pursuant to the

Criminal Justice Act. (Doc. 58.) The Court has concluded that Rider’s motion must

be denied as premature, and that a complaint for inadequate medical care must be

filed in Oregon, not in Montana. Rider’s motion to appoint counsel likewise must

be denied.

   Accordingly, IT IS ORDERED that Rider’s motion for early termination and

appointment of counsel (Doc. 58) is DENIED.

   DATED this 3rd day of May, 2019.




                                          3
